Title: From George Washington to John Jay, 2 September 1787
From: Washington, George
To: Jay, John



Dear Sir,
Philadelphia 2d Septr 1787.

I avail myself of the polite assurance of your last, to trouble you with the enclosed. If the Commodore should have left New York, you would oblige me by forwarding it.
I regretted exceedingly, not having had it in my power to visit New York during the adjournment of the Convention, last Month. Not foreseeing with any precision the period at which it was likely to take place, nor the length of it, I had put my Carriage into the hands of a Workman to be repaired; and had not the means of moving during the recess but with, or on the curtesy of, others.
I thank you for the hints contained in your letter, and with best wishes for Mrs Jay, and great affection for yourself I am—Dear Sir Yr Most Obedt Servt

Go: Washington

